Citation Nr: 0940730	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-40 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
Veteran's previously denied claim of entitlement to service 
connection for hepatitis and then denied that claim on the 
merits.  In December 2008, the Board reopened the claim and 
remanded it for further development.


FINDINGS OF FACT

1.  The Veteran's hepatitis C first manifested many years 
after his separation from service.

2.  The preponderance of the evidence shows that the Veteran 
acquired hepatitis C in service as a result of intravenous 
drug use.

3.  The Veteran's intravenous drug use was a result of his 
own willful misconduct and was not a result of service-
connected disabilities.


CONCLUSION OF LAW

Service connection for hepatitis C is barred as a matter of 
law.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  No compensation shall be paid, 
however, if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  The Veteran's hepatitis C, however, is not a 
disease for which service connection may be granted on a 
presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

Parenthetically, the Board notes that risk factors for 
hepatitis C include intravenous drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
and shared toothbrushes or razor blades.  VBA Letter 211B 
(98-110) November 30, 1998.

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs or the intentional use of prescription or non-
prescription drugs (including prescription drugs that are 
illegally or illicitly obtained) for a purpose other than the 
medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301 (2009).

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

Under 38 U.S.C.A. § 105(a), as amended by § 8052(a) of the 
Omnibus Budget Reconciliation Act of 1990, a grant of direct 
service connection is prohibited for drug or alcohol abuse on 
the basis of incurrence or aggravation in the line of duty 
during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. 
Reg. 31263 (1998).  However, a Veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his service-connected 
disability.  In order to qualify for service connection for 
those disabilities, the Veteran must establish, by clear 
medical evidence, that his alcohol or drug abuse disability 
is secondary to or is caused by their primary service-
connected disorder, and that it is not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

The Veteran, in written statements and August 2005 testimony 
before a Decision Review Officer, asserts that his currently 
diagnosed hepatitis C had its onset in service.  While 
acknowledging that he was not formally diagnosed with the 
disease until 1994, he maintains that it is etiologically 
related to the viral hepatitis with which he was diagnosed in 
1977 during his period of active duty.  Additionally, while 
the Veteran concedes a history of in-service drug and alcohol 
abuse, he insists that the medical providers who treated him 
for hepatitis in service told him that he had acquired the 
disease through exposure to contaminated clothing and food 
poisoning.

Service medical records are negative for complaints, 
diagnoses, or treatment pertaining to food poisoning or 
contaminated clothing.  Those records indicate that the 
Veteran was treated for drug and alcohol abuse on multiple 
occasions in 1975 and 1976.  He was hospitalized in January 
1977 for complaints of liver tenderness, anorexia, nausea, 
vomiting, and loss of taste.  It was noted at that time that 
the Veteran had a history of intravenous heroin use.  
However, he denied using any intravenous drugs for the last 
eight months.  During his hospitalization, he screened 
negative for the hepatitis A antibody.  Hepatitis B was not 
shown.  However, the Veteran displayed elevated levels of the 
liver enzyme serum glutamic oxaloacetic transaminase, which 
were found to be consistent with a diagnosis of viral 
hepatitis, not otherwise specified.  Over the next several 
weeks, his condition improved and he was noted to be 
asymptomatic when he was discharged from the hospital in 
February 1977.  Additionally, the report of the Veteran's 
April 1977 separation examination was negative for hepatitis 
A and B or other liver problems.

VA outpatient and hospitalization records dated from March 
1978 to September 1993 reveal that, in the years following 
his discharge from service, the Veteran was treated on 
numerous occasions for substance abuse.  On one occasion in 
April and May 1990, he was hospitalized for chronic heroin, 
cocaine, marijuana, and alcohol dependence.  At that time, 
the Veteran reported a history of a hepatitis B, but was not 
found to be actively infected with that disease.  Nor were 
there any complaints or clinical findings of hepatitis C or 
other liver diseases during that period.  Similarly, 
laboratory tests performed in conjunction with the June 1993 
VA examination were negative for antibodies consistent with 
hepatitis A and B.  His test results were also negative in 
October 1994 when he was hospitalized at a VA medical 
facility for detoxification and drug and alcohol counseling.

The record thereafter reflects that the Veteran tested 
positive for the hepatitis C antibody in December 1997 when 
he sought inpatient treatment for cocaine and alcohol abuse.  
Since that time, he has received treatment for hepatitis-
related symptoms, including anorexia and weight fluctuation, 
on an occasional basis.  In September 2003, the Veteran was 
formally diagnosed with chronic hepatitis C based on 
serological testing.  That diagnosis was confirmed on a May 
2005 VA examination.  Significantly, however, the May 2005 VA 
examiner did not render an opinion as to whether the 
Veteran's hepatitis C was related to his in-service treatment 
for viral hepatitis, or any other aspect of his service.

Pursuant to the Board's remand, the Veteran was afforded a 
January 2009 VA examination in which he reported a history of 
hepatitis C dating back to the late 1990s when "he was 
rejected as a blood donor because of an abnormal blood 
test."  It was expressly noted that while the Veteran had 
tested negative for hepatitis A and B on VA examination in 
June 1993, he had not been screened for hepatitis C at that 
time.  In terms of current symptoms, the Veteran complained 
of occasional anorexia and weight loss, but denied other 
health problems associated with chronic hepatitis C.  He also 
denied any current treatment for hepatitis C, although he 
stated that he was scheduled to have a liver biopsy in the 
next six months.  In terms of hepatitis C risk factors, the 
Veteran acknowledged a history of substance abuse, including 
intravenous drug use prior to his in-service diagnosis of 
hepatitis C in 1977.  However, he maintained that service 
physicians at that time had told him that he contracted viral 
hepatitis through contaminated clothing and food poisoning.  

Physical examination was negative for liver enlargement and 
tenderness, splenomegaly, or other abdominal problems 
associated with hepatitis.  However, a review of the 
Veteran's laboratory tests revealed consistently positive 
hepatitis C antibody tests since December 1997.  Based upon 
the results of the examination, the Veteran's statements, and 
a review of the claims folder, the VA examiner concluded 
that, "in view of the fact that the hepatitis C test was not 
available until 1994, it is as likely as not that the [viral 
hepatitis] the Veteran was treated for in service was an 
initial case of hepatitis C which was not diagnosable at that 
time."  Significantly, however, the VA examiner opined that 
it was "very unlikely" that the Veteran had contracted 
hepatitis from contaminated clothing and food poisoning and 
that "more likely than not the disease had been contracted 
through the medium of IV drug use."  As a rationale for that 
opinion, the VA examiner referred to the Veteran's admitted 
history of in-service intravenous drug use and noted that 
while "sporadic cases of hepatitis C are seen without clear-
cut evidence of transfusion or intravenous drug use, the vast 
majority of hepatitis C is secondary to transfusion or IV 
drug use, and it is infrequently transmitted sexually or by 
exposure to contaminated items."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the January 
2009 VA examiner, concluding that the Veteran's currently 
diagnosed hepatitis C was contracted through intravenous drug 
use in service, is the most probative and persuasive 
evidence.  It was based on the examiner's thorough and 
detailed examination of Veteran and the evidence in the 
claims folder, and the examiner provided a rationale for the 
opinion that expressly addressed and is consistent with the 
other lay and clinical evidence, including the Veteran's 
reported history of intravenous drug use and his service and 
post-service medical records showing a history of treatment 
for substance abuse, negative screenings for hepatitis A and 
B, and consistently positive hepatitis C antibody tests 
beginning in the late 1990s.  Prejean v. West, 13 Vet. App. 
444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Moreover, there are no other 
contrary competent medical opinions of record.

Additionally, the Board considers it significant that that 
hepatitis C was not yet identified during the Veteran's 
service and, as observed by the January 2009 VA examiner, the 
serological test for hepatitis C was not available until 
1994.  That explains how the Veteran would have contracted 
hepatitis C through intravenous drug use in service and yet 
not have been diagnosed with that specific disease until many 
years later, following his June 2003 VA examination, and, 
thus, adds to the probative value of the January 2009 VA 
examiner's finding of a shared etiology between his current 
hepatitis C, first diagnosed in the late 1990s, and his in-
service diagnosis of non-A, non-B viral hepatitis. 

The Board acknowledges the May 1990 VA hospitalization record 
in which the Veteran was noted to have a history of hepatitis 
B.  However, that notation appears to have been based on the 
Veteran's own reported history and is uncorroborated by any 
objective evidence of record, which shows only negative 
screenings for hepatitis A and B.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  The May 1990 VA treating provider's transcription of 
the Veteran's subjective report of hepatitis B, unenhanced by 
additional medical comment, does not constitute competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  Howell v. Nicholson, 19 Vet. App. 
535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, 
the Board finds that the May 1990 VA hospitalization record 
does not constitute competent medical evidence that the 
Veteran had hepatitis B in service or any other time and does 
not undermine the probative value of the January 2009 VA 
examiner's opinion relating the symptoms associated with the 
Veteran's in-service viral hepatitis to his currently 
diagnosed hepatitis C.  

In view of the January 2009 VA examiner's opinion that the 
Veteran contracted hepatitis C through in-service intravenous 
drug use, and the great probative weight that the Board has 
afforded that opinion, the questions remaining before the 
Board are whether the Veteran's intravenous drug use during 
service may be found to be secondary to a service-connected 
disability, and whether his drug use amounted to willful 
misconduct.

A Veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the 
Veteran does not contend that his intravenous drug use was 
secondary to, or as a symptom of, a service-connected 
disability.  While the Veteran has been service connected for 
residuals of a left wrist fracture, he has not contended, and 
the evidence does not otherwise show, that his drug abuse was 
a result of treatment for that condition.  Therefore, 
consideration of a claim for service connection for hepatitis 
C resulting from drug abuse that is secondary to a service-
connected disability is not warranted.

The Board finds that service connection for contraction of 
hepatitis C in service is in this case barred as a matter of 
law, as the Veteran's drug abuse in service amounts to 
willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  
While the isolated and infrequent use of drugs by itself will 
not be considered willful misconduct, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  The 
Veteran's service medical records demonstrate that he was 
treated on multiple occasions for alcohol and drug abuse.  
Moreover, at the time of his in-service diagnosis of viral 
hepatitis, he acknowledged a history of in-service 
intravenous drug use.  Accordingly, his drug use in service 
cannot be found to be isolated or infrequent.  As his 
intravenous drug use amounted to willful misconduct, service 
connection for any disability, including hepatitis C, which 
developed secondary to intravenous drug use must in this case 
be denied.

The Board finds that the Veteran's in-service intravenous 
drug use was willful misconduct.  Additionally, his post-
service drug use amounts to willful misconduct and service 
connection for any disability resulting therefrom is also 
barred by law.  Therefore, service connection cannot be 
granted for the resulting disability incurred due to in-
service and post-service intravenous drug use.  There is no 
competent medical evidence of record attributing the 
Veteran's hepatitis C to any causation other than intravenous 
drug use.

The Board has considered the Veteran's assertions that his 
hepatitis C is related to service, including to reported 
incidents of contaminated clothing and food poisoning.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on a diagnosis or etiology of a disorder.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

In sum, the Board finds that the facts in this case preclude 
the granting of benefits for disabilities which result from 
the Veteran's abuse of intravenous drugs, regardless of 
whether such abuse originated in service.  The preponderance 
of the evidence shows that the Veteran's hepatitis is most 
likely due to drug abuse.  Therefore, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection and the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and March 
2006, a rating decision in November 2004, and a statement of 
the case in December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  There has been no prejudice 
to the appellant, and any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2009 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


